Citation Nr: 1644809	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  09-46 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for a neck disability.

3.  Propriety of the reduction (from 40 to 30 percent) in the rating for status post left total knee arthroplasty, effective December 1, 2008.

4.  Entitlement to a rating in excess of 30 percent for a left knee disability.

5.  Entitlement to a rating in excess of 50 percent for a mood disorder prior to January 2, 2013.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to December 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008, April 2011 and October 2012 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  An October 2013 rating decision increased the rating for the Veteran's service-connected mood disorder to 70 percent, effective January 2, 2013.  In July 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In November 2014, the Board remanded these matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's November 2014 remand directed that various actions be taken; there has not been substantial compliance with the remand instructions.

Regarding whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, the remand instructed that the Veteran was to be informed that the record since the most recent final denial of his claim involving the right knee in May 2006 did not appear to contain new and material evidence.  He was to be afforded opportunity to submit such evidence.  The notice sent to the Veteran in January 2016 merely defined new and material evidence, but did not advise him that the additions to the record since May 2006 did not include evidence that appeared to be new and material.

Regarding the claim of service connection for a neck disability, the Veteran testified during the July 2014 videoconference hearing before the undersigned that he had neck surgery at the Miami VA hospital in 2010.  Although extensive VA records have been secured, it does not appear that the records associated with that surgery are among them.  

Regarding the left knee, the Board ordered an examination to assess the disability, and the examiner was to comment on the severity of the left knee disability following the October 2006 surgery.  Although a VA examination was conducted in March 2016, the examiner only addressed the current severity of the left knee (and did not comment on the status of the knee as reflected by the record following the October 2006 surgery).  

Finally, regarding the psychiatric disability, the Board's remand ordered a psychiatric examination and the examiner was to interview the Veteran eliciting information regarding the severity of his mood disorder from July 2011 through January 2, 2013 (and its impact on his occupational and social functioning during that period of time).  The examiner addressed only the current severity of the psychiatric disability.  

The development and examinations were, therefore, noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance)

Accordingly, the case is REMANDED for the following:

1.  The AOJ should notify the Veteran that the evidence of record does not provide new and material evidence sufficient to reopen his claim of service connection for a right knee disability.  He should be afforded the opportunity to submit such evidence.  Thereafter, the AOJ should readjudicate the claim.  If new and material evidence is received, such evidence should be identified and the AOJ should arrange for complete development, to include an orthopedic examination, with an adequate nexus opinion as to whether it is at least as likely as not that the Veteran's right knee disability is related to his service, or was caused or aggravated by a service-connected disability.

If an examination is conducted upon reopening of the claim, the examiner must include rationale with all opinions.  

2.  The AOJ should secure for the record complete clinical records (including reports of pre-surgical consults and post-surgical follow-up) pertaining to the neck surgery the Veteran testified he underwent in 2010.

3.  After the 2010 neck surgery records are received, the AOJ should arrange for the entire record to be returned to the examiner who provided the opinion regarding the etiology of the Veteran's neck disability for review and an addendum opinion regarding whether it is at least as likely as not (a 50% or greater probability) that the Veteran's neck disability was caused or aggravated (the opinion must address aggravation) by his service-connected low back disability.  The examiner should address whether low back disability-related factors such as weakness, guarding, gait or posture alterations, etc. have impacted on the Veteran's development or increase in severity of a neck disability.  If that examiner is unavailable to provide the opinion sought, the AOJ should arrange for the Veteran's record to be forwarded to another appropriate physician (e.g., spine surgeon, orthopedist) for review and the opinion sought.

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.

4.  The AOJ should also arrange for the record to be returned to the physician who examined the Veteran's left knee in March 2016.  He should be requested to provide an addendum opinion (based on a review of the record) regarding the severity of the left knee disability following the October 2006 surgery (as shown by the record).  The opinion should indicate whether the postoperative residuals included severe painful motion or weakness (or intermediate degrees of residuals weakness, pain or limitation of motion).  If that examiner is unavailable to provide the addendum opinion the AOJ should arrange for the record to be forwarded to another appropriate physician for review and the opinions sought.  If further examination of the Veteran (to elicit pertinent information) such should be arranged.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.

5.  The AOJ should arrange for a VA psychiatric examination of the Veteran to assess the severity of his mood disorder during the period from July 2011 through January 2, 2013.  The record must be reviewed by the examiner in conjunction with the examination, to include VA pain clinic records to the extent they identify the Veteran's activities during the relevant time period.  On examination, the Veteran should be asked to describe his daily functioning from July 2011 through January 2, 2013.  The examiner should opine whether the Veteran's accounts are consistent with contemporaneous clinical data, and whether the disability picture presented by the mood disorder from July 2011 through January 2, 2013 was consistent with a characterization of occupational and social impairment with deficiencies in most areas or more consistent with a characterization of occupational and social impairment with reduced reliability and productivity.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.

6.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

